Oourt of Claims; jurisdiction; admiralty; transfer to district cou/rt. — Plaintiff, a member of the United States Merchant Marine, sues to recover overtime pay for services as a seaman in the Military Sea Transportation Service. De-fedant moved the court to dismiss the case or to transfer it to the district court under section 2 of the Act of September 13, í.960,74 Stat. 912, 28 U.S.C. § 1506, on the ground that the suit was one for seamen’s wages and was within the exclusive jurisdiction of the district court under section 2 of the Suits in Admiralty Act of 1920, as amended, 46 U.S.C. § 742. Upon consideration thereof, together with the plaintiff’s opposition thereto and without oral argument, and on the basis of the court’s action in Wingate v. United States, 155 Ct. Cl. 901 (1961), and Alesiani et al. v. United States, Ct. Cl. No. 266-63, disposed of by order dated October 18, 1963, the court, on February 26, 1965, ordered that defendant’s motion to dismiss be denied, that defendant’s motion to transfer be granted and the case transferred to the United States District Court for the Southern District óf New York with a certified copy of the record forwarded to the clerk of such court.